Citation Nr: 1545768	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether discontinuance of education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) was proper. 

2. Validity of a debt in the amounts of $3861.11 for housing, $335.44 for books and supplies, and $2501.45 for tuition and fees under the Chapter 33 Post-9/11 GI Bill, or in any other amount based on educational assistance benefits paid under Chapter 33 up through the time they were terminated in May 2010. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The appellant served on active duty from January 2007 to January 2009.  He did not receive an honorable discharge, and the character of his service for the purposes of establishing veteran status under VA law has not been adjudicated.  However, the character of his service is dispositive of the issues currently on appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This case is currently under the jurisdiction of the RO in San Diego, California. 

The appellant testified at a hearing before the undersigned in September 2015.  A transcript is of record. 


FINDINGS OF FACT

1. The appellant received a bad conduct discharge for active service from January 2007 to January 2009; he has no other periods of active service. 

2. The erroneous award of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) was solely caused by administrative error or error in judgment on the part of VA, and was not based on an act of commission or omission by the appellant, or with the appellant's knowledge. 


CONCLUSIONS OF LAW

1. The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) are not satisfied, and thus termination of such benefits was proper.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2009, and 2014); 38 C.F.R. § 21.9520 (2015).

2. The effective date of the discontinuance of Chapter 33 educational assistance benefits is the last date of payment.  38 U.S.C.A. § 3323, 5112, 5113 (West 2014); 38 C.F.R. § 21.9635 (2015).

2. The debt based on an overpayment of Chapter 33 educational assistance benefits is invalid.  38 U.S.C.A. §§ 3034, 3323 (West 2014); 38 C.F.R. §§ 21.9635, 21.9695 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2015) (setting forth VA's duties to notify and assist under the VCAA with respect to vocational rehabilitation and education claims submitted on or after August 5, 2009). 

Because the issue of the propriety of the termination of Chapter 33 benefits turns solely on the application of law to facts that are not in dispute, and because no further notice or development could possibly result in a favorable determination, VA's duties to notify and assist are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 21.1032(d) (providing, in pertinent part, that VA will refrain from or discontinue providing assistance when the claimant is ineligible for the benefit sought because of lack of qualifying service, or other lack of legal eligibility, or when the application requests a benefit to which the claimant is not entitled as a matter of law).  

The VCAA does not apply to issues involving the validity of an overpayment and resulting debt, as these are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  
II. Analysis

A. Termination of Chapter 33 Benefits

The appellant was ineligible for educational assistance benefits under Chapter 33 as of the time of their termination based on the character of his service, as explained below.  Thus, termination of such benefits was proper. 

The post-9/11 GI Bill, 38 U.S.C. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a); see also 38 U.S.C.A. § 3311. 

A veteran is also eligible for Chapter 33 education benefits if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

The Board notes that during the pendency of this appeal there was an amendment to 38 U.S.C.A. § 3311 requiring that service under the circumstances described in 38 C.F.R. § 21.9520(a)(5) be characterized as honorable.  This amendment does not apply to discharges and releases from service prior to January4, 2011, and thus does not apply to the present case. .  See Pub. L. No. 111-377, § 101(b), 124 Stat. 4106, 4107 (2011).  

The appellant's DD 214 and service personnel records show that he received a bad conduct discharge based on a special court-martial.  He was not discharged for a medical condition, for hardship, for a service-connected disability, or for a physical or mental condition that interfered with his performance of duty and did not result from his own misconduct.  Thus, the exceptions to the honorable discharge requirement under 38 C.F.R. § 21.9520(a) do not apply.  See id.

The appellant does not argue that he received an honorable discharge or that the Department of Defense has upgraded the character of his discharge.  Accordingly, he was not entitled to educational assistance benefits under the Chapter 33 Post-9/11 GI Bill as a matter of law.  See id.

As the appeal of the termination of Chapter 33 benefits must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


B. Validity of Debt

The appellant contends that VA was solely at fault in granting Chapter 33 education benefits because it should have known of his bad conduct discharge, and therefore that the effective date of the discontinuance of such benefits was improper.  He argues that as a consequence, the overpayment and resultant debt based on the effective date of the reduction is invalid.  The Board agrees, and finds that the effective debt of discontinuance should have been the date of last payment, with the consequence that there was no overpayment and thus no resultant debt.  

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962 (2015).  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963.  However, such waiver requests must be submitted within 180 days following the date of notice of indebtedness issued on or after April 1, 1983.  38 C.F.R. § 1.963(b) (2015).  In this case, the appellant did not apply for a waiver within 180 days of the June 2010 notification of indebtedness, and did not appeal an April 2011 denial of waiver due to the untimely application by the Committee on Waivers and Comprises (COWC).  Accordingly, the issue of a waiver is not on appeal before the Board.  The appellant's challenge of the validity of the overpayment is not by itself legally sufficient to serve as a request for waiver of the overpayment.  See United States v. Oakley, 744 F.2d 1553, 1555-56 (11th Cir.1984).  In any event, because the Board finds that the underlying debt was invalid to begin with, the issue of a waiver is moot.  

As explained above, the appellant was not eligible for educational assistance benefits under Chapter 33 during the period he received them.  Whether an overpayment was created for which he is liable turns on the issue of the effective date of their discontinuance.  For the following reasons, the Board finds that the proper effective date of discontinuance is the date of last payment, and thus no overpayment or resultant debt was valid. 

VA regulation provides, in relevant part, that an overpayment of educational assistance paid to an eligible individual constitutes a liability of that individual unless the overpayment results from an administrative error or an error in judgment.  38 C.F.R. § 21.9695(b) (cross-referencing 38 C.F.R. § 21.9635(r)); see 38 U.S.C.A. §§ 3034(a), 3323(a).  In this regard, the regulation pertaining to discontinuance dates of Chapter 33 benefits provides, in relevant part, that when an administrative error or error in judgment by VA is the sole cause of an erroneous award, the award will be reduced or terminated effective the date of last payment.  38 C.F.R. § 21.9635(r)(1).  When a payee receives an erroneous award of educational assistance as the result of providing false information or withholding information necessary to determine eligibility to the award, the effective date of the reduction or discontinuance will be the effective date of the award, or the day before the act, whichever is later, but not before the last date on which the individual was entitled to payment of educational assistance.  § 21.9635(r)(2).  See 38 U.S.C.A. §§ 3323(c), 5112(b), 5113. 

In this case, whether or not the appellant was as forthcoming with the information as he states (the fact that the RO later requested a long form DD 214 from the appellant, a "Member-4 copy," suggests that the DD 214 he originally submitted might not have included the character of discharge), the record shows that the RO did have the data concerning his bad conduct discharge at the time of granting and issuing Chapter 33 benefits in December 2009 and February 2010 decisions.  For example, a December 2009 Veterans Information Solution printout reflects the bad conduct discharge, and the RO's internal data printouts from this time also reflect an other than honorable (OTH) discharge characterization.  This information was also readily obtainable.  Thus, if there were any doubt in the matter, it was incumbent on the RO to wait until it confirmed the character of discharge, including by obtaining a complete DD 214, before granting the benefits.  This was the RO's basic administrative responsibility.  Moreover, there is no indication in the record that the appellant ever misled VA on this issue.  For example, his application form does not state that he had an honorable discharge.  Rather, the appellant wrote in the "Remarks" section that he would bring his "DD 214 forms" in person and wished to set up an appointment to discuss his case, which itself might have alerted the RO that there could be an issue concerning his eligibility.  

Although not a factor under § 21.9635(r)(2), the evidence also supports a finding that the appellant did not have knowledge of his lack of eligibility when he accepted and used the Chapter 33 benefits.  Specifically, the appellant stated in his May 2011 substantive appeal (VA Form 9) that he had been told by a VA representative by telephone that his character of discharge would not necessarily render him ineligible for educational assistance under Chapter 33.  The fact that he was granted and issued such benefits even though the RO had data at the time of the grant clearly showing his bad conduct discharge would seem to support this statement, and also support a belief that he was in fact eligible for such benefits notwithstanding the bad conduct discharge.  The evidence does not suggest that he believed the RO mistakenly thought he received an honorable discharge, but instead supports his statement that he believed the RO knew of his bad conduct discharge and yet found him eligible anyway.  Indeed, as discussed above, the data concerning his character of discharge was already of record at the time of the December 2009 and February 2010 decisions granting Chapter 33 benefits.  It would therefore be surprising if the RO was not aware of it.  Accordingly, this is not a case of someone accepting and using benefits knowing that he was not entitled to them. 

In short, the RO's grant of Chapter 33 benefits was solely due to administrative error or error in judgment, since it already had, or was responsible for obtaining prior to the grant, the necessary information showing that the appellant was not eligible for Chapter 33 educational assistance benefits based on the character of discharge.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

Because the grant of Chapter 33 benefits was caused solely by administrative error or error in judgment on the part of VA, the effective date of the termination of the award is the date of last payment.  See 38 C.F.R. § 19.635(r)(1).

Accordingly, based on the correct effective date of the termination pursuant to § 21.9635(r)(1), an overpayment was not properly created.  See 38 C.F.R. § 21.9695(b).  Consequently, the debt based on such overpayment is invalid.  

The Board notes that the April 2011 COWC waiver decision contains a somewhat different calculation of the amount of Chapter 33 benefits paid than the April 2011 statement of the case.  Whatever the amount was, the appellant was not liable for any that were paid up through the time of the May 2010 decision terminating such benefits. 


In sum, the appellant's appeal of the debt consisting of erroneous payments of Chapter 33 benefits up through the May 2010 decision is granted. 


ORDER

The termination of education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) was proper; the appeal is denied. 

The debt in the amounts of $3861.11 for housing, $335.44 for books and supplies, and $2501.45, or in any other amount based on educational assistance benefits paid under Chapter 33 until such benefits were terminated in May 2010 is not valid; the appeal is granted.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


